Citation Nr: 0921644	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 6, 1999, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to September 
1974.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD and assigned an effective date of December 6, 1999, for 
that grant of service connection.  The Board affirmed the 
assigned effective date in a decision issued in July 2008.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  By an Order dated in 
January 2009, the CAVC vacated and remanded the Board's 
January 2009 decision for consideration under 38 C.F.R. 
§ 3.156(c).  


FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied 
service connection for "claustrophobia" and "nerves" 
because there was no basis to associate a current condition 
with a military incident.

2.  A claim for service connection for PTSD was received by 
the RO on December 6, 1999, and a rating decision issued in 
April 2004 granted service connection for PTSD from the date 
of that claim.

3.  No formal or informal claim for service connection for a 
psychiatric disorder was received between the date of the 
notification of the 1981 rating decision that denied service 
connection for an acquired psychiatric disorder claimed as 
claustrophobia or "nerves" and the claim received in 
December 1999 for service connection for PTSD.

4.  The 1981 decision which denied service connection for a 
psychiatric disorder reflects that the RO accepted the 
Veteran's account that a stressful incident had occurred in 
service, and that the claim was only being denied because of 
a conclusion that the Veteran did not have a psychiatric 
disorder linked to service.  

5.  The 1981 decision denying the claim was not based on the 
absence of any service department record, and the allowance 
of service connection for PTSD following the 1999 claim was 
not based on additional service treatment records or other 
service department records or information.  


CONCLUSION OF LAW

The requirements for an effective date prior to December 6, 
1999 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he had PTSD prior to 
December 6, 1999, and asserts that he is entitled to service 
connection for PTSD prior to that date.  He asserts that the 
grant of service connection should be retroactive to the day 
after his service separation date, since he has had the same 
symptoms continuously since service.  Alternatively, he 
argues that the grant of service connection should be 
retroactive to his September 1980 claim for service 
connection for claustrophobia and nerves.  He argues that the 
reason his first claim was denied was because VA was unable 
to secure confidential Navy documents to verify the stressor.  

The Veteran's attorney has also advanced arguments contending 
that the Veteran should be granted service connection 
retroactive to the date of his September 1980 claim, 
contending that the allowance of service connection for PTSD 
was based on newly-obtained service records.  38 C.F.R. 
§ 3.156(c).  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  While the RO did not provide notice as contemplated 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in this 
case, the Board finds that such notice is not necessary under 
the facts and circumstances of this case and the Veteran is 
not prejudiced by this lack of notice.  The Board notes that 
the Veteran's claim for an earlier effective date for the 
grant of service connection for PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  The Courts have held that once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

In addition, the Board finds that it is the law, and not the 
evidence that is dispositive in this case.  There appears to 
be no dispute as to the facts.  In such situations, the VA 
General Counsel has held that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim, where further development of facts 
cannot change the outcome of the claim.  VAOPGCPREC 5-2004.  
The Court has also held that where the law, and not the 
underlying facts or the development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

In this case, the RO also provided assistance to the Veteran 
as to the claim for service connection for PTSD, as required 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  In fact, the effective 
date for the grant of service connection must be made based 
on evidence already of record, so further development of the 
evidence is precluded.  

Moreover, the Veteran is represented by counsel.  Counsel has 
made several submissions on behalf of the Veteran during the 
course of this appeal.  See Dalton v. Nicholson, 21 Vet. App. 
23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Law and regulations governing earlier effective date claim

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communication in the claims file that may be 
construed as an application for a claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), as in effect in 1999, when the 
Veteran submitted the claim underlying this appeal, the 
regulation provided that where new and material evidence such 
as a supplemental report from a service department was 
received before or after a decision has become final, the 
former decision "will be reconsidered" by the adjudicating 
agency of original jurisdiction (AOJ).  This included 
official service department records which presumably had been 
misplaced and now been located and forwarded to VA.  38 
C.F.R. § 3.156(c) (1999).  

The provisions of 38 C.F.R. § 3.156(c) were amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006).  The regulation now provides:

  (c) Service department records.  
Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are 
not limited to:  
  (i) Service records that are related to 
a claimed in- service event, injury, or 
disease, regardless of whether such 
records mention the Veteran by name, as 
long as the other requirements of 
paragraph (c) of this section are met;  
  (ii) Additional service records 
forwarded by the Department of Defense or 
the service department to VA any time 
after VA's original request for service 
records; and  
  (iii) Declassified records that could 
not have been obtained because the 
records were classified when VA decided 
the claim.
   (2) Paragraph (c)(1) of this section 
does not apply to records that VA could 
not have obtained when it decided the 
claim because the records did not exist 
when VA decided the claim, or because the 
claimant failed to provide sufficient 
information for VA to identify and obtain 
the records from the respective service 
department, the Joint Services Records 
Research Center, or from any other 
official source. 
  (3) An award made based all or in part 
on the records identified by paragraph 
(c)(1) of this section is effective on 
the date entitlement arose or the date VA 
received the previously decided claim, 
whichever is later, or such other date as 
may be authorized by the provisions of 
this part applicable to the previously 
decided claim. 
  (4) A retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly, except as it may 
be affected by the filing date of the 
original claim.

The preamble in the discussion of the proposed revision of 
38 C.F.R. § 3.156(c) explained that the use of the words "new 
and material evidence" in the regulation was confusing.  See 
70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The language 
inferred that VA was authorized to reopen a claim when 
service department records were received that were not 
available before.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that 
were previously unavailable at the time of the prior 
decision, VA could reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.  

The change was also intended to broaden the description of 
service department records to include unit records, such as 
those received from the JSRCC that pertain to military 
experiences claimed by a Veteran.  It was noted that such 
evidence could be particularly valuable in connection to 
claims for benefits for PTSD.  Id.  

Facts 

The basic facts in this case are not in dispute.  The Veteran 
submitted a claim for service connection for claustrophobia 
and "nerves" in September 1980.  The Veteran's service 
treatment records, entrance examination, separation 
examination, and other documents, including a "Record of 
Occupational Exposure to Ionizing Radiation," were obtained 
in 1980.  These records were sufficient to establish that the 
Veteran was on board the USS GUARDFISH in April 1973.  In 
October 1980, the Veteran submitted a statement indicating 
that he developed claustrophobia after an incident on board 
the submarine when he was sealed in a forward compartment of 
the submarine with a large number of crewmembers because of a 
malfunction of the submarine's reactor.  The Veteran 
indicated that the crewmembers were afraid the ship might 
sink.  The Veteran's service treatment records confirmed 
treatment for claustrophobia associated with being in a 
submarine.  

The Veteran underwent VA examination.  The examiner 
concluded, in essence, that the Veteran did not manifest a 
chronic psychiatric disorder related to his service, although 
a diagnosis of generalized anxiety disorder was assigned.  
The examiner stated that it was possible that the Veteran's 
generalized anxiety "could" crystallize into a phobic 
neurosis, but was not doing so at present.  The February 1981 
rating decision reflects that the Veteran's account of a 
stressor that occurred on board the submarine to which he was 
assigned was accepted as credible.  However, since there was 
no medical evidence of chronicity of a psychiatric disorder 
following the Veteran's service, the RO denied service 
connection for "claustrophobia-nerves."  The RO stated that 
there may be some similarities between current symptoms and 
manifestations "noted during the military service during the 
isolated submarine incident," but that "the available facts 
do not provide a basis for weaving a web of association 
between the military incident and the current condition."  A 
March 1981 notice to the Veteran stated that service 
connection for a "nervous condition" was denied.  

With his December 1999 claim for service connection for PTSD, 
the Veteran identified a medical provider from whom he had 
been receiving treatment.  The Veteran again submitted 
evidence, including information obtained from the Internet, 
about a submarine accident involving the nuclear reactor, a 
coolant leak, on the USS GUARDFISH at a time when the 
Veteran's service treatment records showed that he was 
stationed on that submarine.  

Additional service treatment records were obtained.  These 
treatment records again disclosed that claustrophobia was 
diagnosed during the Veteran's service.  The claim for 
service connection for PTSD was denied by a May 2000 rating 
decision, on the basis that the claim was not well-grounded. 

At the time of VA examination in January 2001, the Veteran 
reported that he was treated in service for claustrophobia 
after he and about 60 other crewmembers were sealed in a 
forward compartment for more than a day with no food or 
water.  The examiner assigned a diagnosis of PTSD.  
Additional VA treatment records were obtained.  Those records 
disclose that the Veteran's psychiatric diagnoses were 
updated to include PTSD.  

The record further reflects that the Veteran was afforded VA 
examinations, and VA treatment records were obtained.  The 
clinical records and VA examinations disclosed that diagnoses 
of PTSD had been assigned, and the examiners and providers 
concluded that the PTSD was linked to the Veteran's service.    

After the RO issued the May 2000 rating decision, the Veteran 
highlighted his radiation exposure log, which was already of 
record in 1980.  Additionally, the Veteran provided a list of 
nuclear submarine accidents from a website which included a 
description of the April 1973 incident on the GUARDFISH.  
Shortly after the RO received this information from the 
Veteran, the RO requested information from the U.S. Army & 
Joint Services Records Research Center (JSRRC, formerly, the 
U.S. Armed Services Center for Unit Records Research)(CURR)  

Thereafter, information from the service department, the 
Navy, was obtained.  It is undisputed that these records 
disclosed that an incident involving possible radiation 
contamination of four crewmembers due to a leak of water 
which served as coolant for the submarine's reactor occurred 
on a submarine to which the Veteran was assigned while the 
Veteran was on board that submarine.

Analysis

Initially, the Board notes that in his claim dated in 
September 1980, the Veteran only claimed to have nerves and 
claustrophobia.  He did not mention PTSD.  In addition, none 
of the evidence which was of record at that time contained 
any mention of PTSD.  PTSD was not diagnosed on the VA 
examination which was conducted at that time.  Although the 
Veteran's attorney has now presented a recent medical opinion 
from Ben Lomas, M.D., which is to the effect that he is of 
the opinion that the documents supported a diagnosis of PTSD 
in 1980, the Board notes that this medical opinion was not 
presented until May 2009.  In the absence of a 
contemporaneous claim for or diagnosis of PTSD, the Board 
concludes that it was not raised as of 1981.  The February 
1981 rating decision appropriately denied service connection 
not for PTSD, but for claustrophobia and "nerves."  The 
1999 claim was the first claim for service connection for 
PTSD received by the RO.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (holding that a claim based on a new 
diagnosis is a new claim) and Boggs v. Peake, 2007-7137 (Fed. 
Cir. Mar. 26, 2008) (finding that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury). 

The December 6, 1999 claim is considered by the Board to be 
an original claim for PTSD, and it was filed more than one 
year following the Veteran's separation from service in 
September 1974.  As such, the effective date would be the 
date the claim was received.  That date was December 6, 1999.  
38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Moreover, even if the claim were considered as to be a 
reopened claim (a conclusion the Board does not accept), the 
effective date based on the submission of new and material 
evidence received after a final disallowance is the date of 
the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).  It is settled law that the 
effective date for the grant of service connection following 
a final decision is the date of the reopened claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court 
thus holds that the effective date statute, 38 U.S.C.A. § 
5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monthly benefits 
no earlier than the date that the claim for reopening was 
filed").  In the Sears case, the Court explained that the 
statutory framework did not allow for the Board to reach back 
to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  The Court explained that 
the term new claim, as it appeared in 38 C.F.R. § 
3.400(q)(1), means a claim to reopen a previously and finally 
decided claim.

Thus, under either analysis, the correct effective date for 
the grant of service connection for PTSD is December 6, 1999.  
The Board has also reviewed the evidence to determine whether 
a claim, formal or informal, existed prior to December 6, 
1999; however, the Board finds that VA did not receive any 
correspondence or communication evidencing the Veteran's 
intent to claim service connection for PTSD or to reopen a 
claim for service connection for claustrophobia- nerves prior 
to the claim December 6, 1999.  

Based on the above analysis, the earliest date of a receipt 
of a claim for service connection for PTSD is December 6, 
1999, the date the RO received notice of the Veteran's intent 
to pursue a claim for service connection for PTSD.  There is 
simply no evidence on file that can be construed as an 
informal or formal claim, or a request to reopen a claim 
prior to December 6, 1999.  Consequently, the RO was correct 
in assigning December 6, 1999 as the effective date for the 
grant of service connection for PTSD, and the Veteran's claim 
for an effective date prior to that date is not established.

The Board has noted that the Veteran's attorney has requested 
review under 38 C.F.R. § 3.156(c), and the Court has directed 
such review.  There is no prejudice to the Veteran in the 
Board's action as his attorney has set forth detailed 
argument as to the content of the regulation and its 
application in the current case.  

As noted above, the Board has concluded that the original 
claim in 1980 was not a claim for PTSD.  That disorder was 
first claimed in 1999.  Therefore, the provisions of 
38 C.F.R. § 3.156(c) which pertain to previously denied 
claims would not apply.

In addition, even if the claim for PTSD were to be considered 
a previously denied claim, in analyzing the claim under 
§ 3.156(c), the Board notes that the Veteran's service on a 
submarine is reflected on the Veteran's DD 214 that was 
associated with the Veteran's first claims folder in 1980.  
The service treatment records obtained at the time of the 
1981 rating decision disclose that the Veteran was treated 
for a psychiatric disorder in service that precluded further 
service on a submarine, but did not preclude service on a 
surface vessel.  The Veteran thereafter had additional 
military service, but not on a submarine.  Thus, there has 
always been evidence of in-service symptoms.  

The evidence lacking in 1981 was not evidence that a stressor 
occurred, but, rather, was evidence that the Veteran had a 
current psychiatric disorder linked to his service.  The 
Veteran's account of a stressful incident in service was of 
record as of 1981, and was not in dispute at that time.  The 
February 1981 rating decision reflects that the Veteran's 
account of a stressor that occurred on board the submarine to 
which he was assigned was accepted as credible.  The RO 
stated that there may be some similarities between current 
symptoms and manifestations "noted during the military 
service during the isolated submarine incident," but that 
"the available facts do not provide a basis for weaving a 
web of association between the military incident and the 
current condition."  

In 1981, the examiner found no link between generalized 
anxiety and the Veteran's service because the Veteran had not 
again complained of the symptoms until several years had 
elapsed following his service separation.  Moreover, when the 
Veteran submitted his claim, the examiner found that the 
Veteran was experiencing personal difficulties that would 
explain anxiety.  The 1981 denial of service connection for a 
psychiatric disorder was based on lack of a nexus.

The Board acknowledges that additional, more legible service 
treatment records were obtained after the Veteran submitted 
his 1999 claim that were not of record at the time of the 
1981 unfavorable decision.  However, these records suggested 
that the psychiatric disorder diagnosed during the Veteran's 
service, claustrophobia, pre-existed his service as it was 
noted that he had a history of anxiety in elevators and on 
long car trips.  These additional service department records 
did not result in a grant of the Veteran's claim for service 
connection for PTSD.    

Thus, the record discloses that the grant of service 
connection for PTSD was not based in whole or in part on the 
additional service treatment records obtained during the 
course of this claim.  The additional service treatment 
records were unfavorable to the claim.  Rather, the grant of 
service connection for PTSD was based wholly on post-service, 
recent VA treatment records and VA examination reports that 
showed that chronic PTSD was diagnosed after the Veteran 
sustained a severe motor vehicle accident.  The VA examiners 
opined that this accident caused a resurgence of thought 
about the in-service stressor, and PTSD re-emerged.  

As noted in the statement of the facts, additional evidence 
about the Veteran's claimed in service stressor was obtained 
from the Department of the Navy and from CURR, after the 
Veteran furnished evidence of his stressor, a contamination 
incident on board the USS GUARDFISH.  In April 2004, after 
the Board Remanded the claim, the Veteran was granted service 
connection for PTSD.  However, this grant was not based on 
the additional information provided by the Department of the 
Navy or CURR.  At the time of the original decision in 1981, 
the element which was missing was a diagnosis of PTSD or 
medical opinion that the Veteran had a psychiatric disorder 
related to his service.  The current medical evidence, not 
the additional service department records, was the basis of 
the grant of service connection for PTSD.  

Because the grant of service connection for PTSD was not 
based on the addition of any service department record, but 
rather on the receipt of post-service medical evidence, the 
receipt of that additional service department evidence does 
not serve as a basis for reconsidering the 1981 denial of 
service connection for claustrophobia or "nerves."  The 
Board finds that the provisions of 3.156(c) do not provide a 
basis for an effective date prior to May 5, 1999.  
Accordingly, the claim for an effective date prior to May 5, 
1999 for the grant of service connection for PTSD is not 
established.


ORDER

The appeal for an effective date prior to December 6, 1999, 
for a grant of service connection for PTSD is denied.  



____________________________________________
MICHAEL D. MARTIN,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


